DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1, the claim states “a length of a second predetermined distance” in lines 5 and 13, it is unclear if this is intending to set forth the length is equal to the second predetermined distance or intending to set forth the length is a partial value of the second predetermined distance. Clarification and/or correction is required.
With regards to claims 1, 3 and 5-10, the claims state “which becomes a first product part” and “which becomes the second product part”, it is unclear if these limitations are intending to set forth the first and second product parts are results of molding the first and second beads in the molding steps, i.e. the first bead is the first product part and the second bead is the second product part, or if the limitation is intending to refer the first product part and the second product parts as being formed in future method steps. Clarification and/or correction is required. 
It is noted that should the limitations intend to refer to the first and second product parts as parts to be formed in future method steps then an additional indefiniteness rejection is present since the preamble sets forth the method is directed to molding a plurality of product parts but upon the completion of the method of claim 1 (and each subsequent claim thereafter) one of ordinary skill in the art would only obtain a metal plate with a first bead and a second bead. 
With regards to claims 2 and 5-7, the claim states “a slit extending in a short direction” this renders the claim indefinite since the claim is absent of any defining characteristics of the plate such that one of ordinary skill in the art would be able to define a “short direction”. For purposes of examination the short direction is being interpreted as being traverse to the longitudinal direction. 
With regards to claim 3, the claim states “wherein the second slit formed after the second slit forming step” it is unclear how the second slit is formed after the second slit forming step when the claim previously recites that the second slit forming step forms the second slit, i.e. the second slit is a result of the second slit forming step and cannot be formed after the step. 
With regards to claims 5-7, the claims state “the first bead is molded at both side parts of the region which becomes the first product part, at both sides in the short direction”, it is unclear how a single bead is to be molded in multiple parts, i.e. two side parts. Clarification and/or correction is required.  
The claims state “and surrounded by the first bead, the slit, and a slit formed on a downstream side in a conveying direction of the region which becomes the first product part”, it is unclear what element is being referred to as being surrounded. It is noted that the limitation previously recited the third bead surrounds a periphery of the region which becomes the first product part and the first product part encompasses the first bead therefore the third bead cannot surround a periphery of the region of the first product part and also be surrounded by the first bead and slit. 
The claims state “a slit formed on a downstream side in a conveying direction of the region” this renders the claim indefinite since it fails to positively recite a step of forming an additional slit, therefore it is unclear if this slit is formed within one of the previously recited first or second slit forming steps or of the limitation is intending to set forth a third slit forming step. Clarification and/or correction is required.
With regards to claim 11, the preamble of the claim sets forth the claim is directed to the manufacturing method for fuel cell separators, however the only sets recited in the method are the steps set forth in claim 1 which is directed to a method of forming a plurality of product parts. Therefore it is unclear how the metal plate having a first bead and a second bead obtained from the method of claim 1 is to become a fuel cell separator without any additional steps. Clarification and/or correction is required. 
	Examiner notes that no art has been applied to claim 11 because “where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art.” [see MPEP 2173.06.II] 
Allowable Subject Matter
It is the opinion of the examiner that the art of record (considered as a whole) neither anticipates nor renders obvious “a first conveying step of conveying the elongated metal plate in the longitudinal direction by a feed amount which is a first predetermined distance” and “wherein the second predetermined distance is longer than the first predetermined distance” in combination with the rest of the claimed limitations set forth in claim 1.
Saito (US 2015/0273559) discloses a progressive pressing method for molding a plurality of product parts comprising of a drawing step (S2), a cutting step (S3), and a bending step (S4) wherein a plurality of beads (Wb) are formed simultaneously along the peripheral part of the workpiece [see paragraph 0103-0106; figures 7-8].
The prior art, neither alone nor in combination, anticipates nor renders obvious the claimed invention and no motivation is found to modify the prior art to obtain the claimed invention. To modify the prior art such that the beads are formed  sequentially to one another in separate pressing devices would require hindsight since there is not motivation or need to modify Saito such that the beads are formed is separate devices prior to the drawing operation. 
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Debra Sullivan whose telephone number is (571)272-1904.  The examiner can normally be reached Monday-Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Debra M Sullivan/
Primary Examiner, Art Unit 3725